Citation Nr: 1618024	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-06 840 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar and thoracic spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The Veteran was found to be sound upon service entry, with no pre-service diagnosis of scoliosis of the thoracic spine.

2.  The evidence is not clear and unmistakable that scoliosis of the thoracic spine preexisted service and was not aggravated by service.

3.  The probative evidence is in relative equipoise as to whether the Veteran's current back disability is related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar and thoracic spine are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

If a disorder is found to preexist service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 115 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

VA, rather than the claimant, bears the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  Temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Veteran's September 1968 service entrance examination reveals that her spine was normal.  There was no indication of any thoracic or lumbar spine abnormality.  In a report of medical history, completed at that time, the Veteran denied a history of back trouble of any kind.

An October 1971 separation examination reflects that the Veteran's spine was normal.  In a report of medical history, completed at that time, the Veteran denied back trouble of any kind.  A January 1977 annual examination reveals that the Veteran's spine was normal.  In a report of medical history, completed at that time, she denied recurrent back pain.  September 1979 and January 1982 periodic examinations also show that the spine was normal.  An April 1985 record reveals that the Veteran reported pain in the shoulders and the middle of her back on a constant basis.  She noted that she was seen in 1979 for the same pain and was given muscle relaxers despite a negative examination.  She stated that she had the pain since 1974.  Physical examination showed full range of motion of the waist and spine and limited range of motion of the neck.  The diagnoses were muscle tension pain and thoracic myofascial spasm.  Another April 1985 record reflects a diagnosis of chronic myofascial thoracic spasm.

An August 1986 physical profile board proceedings report notes the Veteran's reports of chronic upper back and neck pain.  She was given physical restrictions on a temporary basis.  A September 1986 treatment record indicates that the Veteran reported pain in the dorsal and cervical spine since 1984.  An X-ray showed degenerative joint disease of C7 to T1.  In October 1986, she complained of pain in the right and left trapezius area as well as the cervical area.  In November 1986, the Veteran reported increased back and neck pain over the prior 15 years.  

A February 1987 physical profile board proceedings report notes continued restrictions due to upper back and neck pain.  A February 1987 X-ray of the thoracic spine showed mild scoliosis concave to the left in the lower thoracic region and to the right in the upper thoracic region.  There was no evidence of fracture, subluxation, or other bony abnormality.  In May 1987, the Veteran received a physical profile for back and knee pain, and she was instructed to run at her own pace up to two miles with no sit-ups or pushups.  A May 1987 treatment record indicates that the Veteran was experiencing cervical and dorsal spine pain.  An August 1987 treatment record notes treatment for cervical and thoracic pain.  August 1987, November 1987 physical profile shows continued restrictions for back and knee pain.  In February 1988, the Veteran reported neck and thoracic pain.  The diagnoses were cervical myofasciitis and mild neuritis.  A September 1988 examination reveals that the spine was normal.  An October 1988 record notes complaints of upper thoracic and cervical spine pain.  A December 1989 separation examination reveals that the Veteran's spine was normal, although degenerative joint disease of the cervical spine and left knee were noted.  In a report of medical history, completed at that time, she reported that she had a history of recurrent back pain.  She stated that she experienced recurrent upper back pain since 1974.

An October 1990 VA examination notes the Veteran's reports of being placed on permanent physical profile two years before due, in part, to upper back problems.  On examination, the back was normal.

Post-service VA treatment records dated in March 1993 note the Veteran's complaints of back pain as an ongoing condition.  A February 1998 record notes the Veteran's reports of pain in her shoulders, neck, and back 24-hours per day for the prior 25 years.  In May 2000, the Veteran reported back pain related to mowing the lawn that morning.  An October 2002 X-ray of the lumbosacral spine showed slightly reduced disc space at L5-S1.

Private medical treatment records dated from June 2003 to May 2004 note the Veteran's complaints of pain in her upper back and neck every day since 1974.  She also noted low back pain every day.

In a private medical record dated in October 2005, S.M., M.D., noted the Veteran's reports of low back pain.  He noted that an October 2005 MRI of the lumbar spine suggested a far lateral left L5-S1 disc herniation which was in a position to compromise the left L5 nerve root with no other significant abnormalities.

A March 2004 VA treatment record notes that the Veteran had osteoarthritis and degenerative disc disease of the spine.  Diagnoses included stable degenerative joint disease.  A June 2004 VA treatment record reflects that the Veteran reported low back pain, shoulder pain, and neck pain for one week.  An April 2006 VA treatment record reveals that the Veteran had recently undergone a magnetic resonance imaging scan (MRI) for her low back pain, which showed disc desiccation at L4-L5, L5-S1 central disc bulge, disc protrusion to the left of midline with left-sided foraminal narrowing.  In September 2008, she noted pain under her bra line after helping her son move and paint for the prior two weeks.  The diagnosis was muscle spasm of the thoracic area.  An April 2009 VA treatment record notes her complaints of pain in the thoracic and lower back and positive history of scoliosis.  An April 2009 X-ray of the thoracic spine showed a compression fracture of the T11 vertebral body and reduced disc space from T10-T11.  An April 2009 X-ray of the lumbar spine revealed multiple reduced disc spaces consistent with degenerative discs.  In May 2009, the Veteran underwent a whole body bone scan which revealed moderately increased bone activity of T11 which correlated to the site of T11 compression deformity seen in an April 2009 X-ray and probable mild degenerative changes in the mid-cervical spine and lower lumbar spine.  A June 2009 MRI of the thoracic spine showed compression fracture of T11 vertebral body with anterior wedging.  There was no significant compromise of the spinal canal or the dural space and no other abnormalities.  A June 2009 MRI of the lumbosacral spine revealed scoliosis and degenerative changes with multiple reduced disc spaces and mild spinal stenosis at L3-L4 and L4-L5 in the anteroposterior diameter.

Private chiropractic treatment records from 2007 to 2009 reflect diagnoses of and treatment for neck stiffness and back pain, which included manipulation of the cervical region, thoracic region, and lumbar region.  In a June 2007 record, the Veteran reported a 30 year history of back pain.

In a March 2009 letter, M.C., D.C. noted that the Veteran experienced chronic muscle spasm and pain associated with scoliosis of the thoracolumbar region.  She noted that she reviewed the Veteran's service treatment records, which reflect that the Veteran was originally diagnosed with scoliosis during military service.  Dr. M.C. opined that "her current condition is related to her previous diagnosis while in the military."  In June 2009, Dr. M.C. opined that the back pain that the Veteran was experiencing was related to her military service.  Dr. M.C. noted that the Veteran was found to have scoliosis in service.  She explained that the Veteran had a "functional" (versus congenital) scoliosis caused by carrying heavy equipment or back packs, intense physical training, and repetitive motions, and that the long term effects of scoliosis include arthritis of the thoracic spine and lumbar spine.

A July 2009 VA treatment record notes that the Veteran had a compression fracture of T11 with back pain for quite a few years.  She noted that her back pain had been worsening.

In September 2009, the Veteran underwent a VA spine examination.  She reported that she was seeking service connection for thoracic and lumbar spine arthritis.  She denied a specific injury to her low back or thoracic spine, and noted that scoliosis of the thoracic spine was found in a 1985 X-ray.  She reported that her low back did not bother her much until after her retirement in 1991 when she started a new job which required bending over and lifting files from the bottom of drawers.  She reported that her pain was progressive and described it as a constant mid to low back pain in the thoracic and lumbar regions.  The examiner performed a physical examination and review of the claims file, as well as an interview of the Veteran.  The diagnoses were compression fracture of T11 with minimal osteoarthritis of the thoracic spine and degenerative arthritis of the lumbosacral spine with reduced disc spaces.  The VA examiner opined that the Veteran's lumbar and thoracic degenerative disease was less likely than not related to her active duty service.  The examiner explained that there was no evidence that the Veteran was treated for low back pain during service, and that her extensive post-service chiropractic treatment was for cervical pain, shoulder pain, and thoracic pain.  Although diagnosed with mild scoliosis in 1985, the examiner explained that this finding had "no bearing on her current condition" and that her discomfort was related to "bending, lifting, et cetera, which she incurs (post service) at her current job as well as age related degenerative disease and osteopenia."

In an October 2013 medical expert opinion, A.G., M.D. opined that it is "more likely than not that [the Veteran's] thoracic scoliosis and arthritis of the thoracic and lumbar area are NOT caused or related to her active duty service."  (Emphasis in original).  Dr. A.G. explained that the scoliosis noted during service "was discovered incidentally on radiographic studies of the cervical spine and is likely to have been present since adolescence based on the typical course of mild idiopathic scoliosis."  He noted that the scoliosis was "asymptomatic according to records until additional findings of compression fracture and disc space narrowing were visible on radiographic studies for distant and greater than one year after separation from service."  Dr. A.G. also noted that there was no evidence of low back symptoms during service, and that the cervical and upper thoracic symptoms for which she was treated during service "relate solely to her well documented cervical condition and not the incidental thoracic scoliosis."  He noted that Dr. M.C.'s opinion concerning the cause of the scoliosis was "not based in medical fact."  Dr. A.G. noted that it was "more likely than not that these conditions were aggravated by her post-service duties which included prolonged stooping and bending and also her development of osteoporosis and lumbar disc herniation."

In a November 2013 addendum, Dr. A.G. opined that it was less likely than not that the Veteran's back disorder was caused or aggravated by her service-connected cervical spine disorder.  He noted that it was more likely that her back disorders were aggravated by her post-service duties which included prolonged stooping and bending, her development of osteoporosis, and her lumbar disc herniation.

VA treatment records from 2009 through 2014 reflect continued complaints of and treatment for arthritis of the thoracic and lumbar spine.  An October 2011 note indicates that she underwent lumbar spine surgery in May 2011.

After a thorough review of the evidence of record, and with consideration of the benefit of the doubt, the Board concludes that service connection for thoracic and lumbar degenerative disc disease is warranted.

Initially, the Board finds that the Veteran's thoracic scoliosis was not noted on the service entrance examination or the accompanying report of medical history.  Therefore, the Veteran is presumed sound.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence (obvious or manifest) that the injury or disease preexisted active service and clear and unmistakable evidence that the injury or disease was not aggravated by such service.  Id.  The only evidence suggesting that the Veteran's thoracic scoliosis preexisted active duty service is the October 2013 opinion from Dr. A.G.  In that opinion, Dr. A.G. stated that the scoliosis was "likely to have been present since adolescence based on the typical course of mild idiopathic scoliosis."  The Board does not believe that this opinion constitutes clear and unmistakable evidence that the thoracic scoliosis predated service, as it is not based upon any medical evidence demonstrating scoliosis prior to service and relies upon a reference to a "typical course of mild idiopathic scoliosis" without defining what that is or explaining why the Veteran's scoliosis falls within that classification.  Additionally, Dr. A.G.'s use of the word "likely" does not suggest a clear and unmistakable finding.  As the presumption of soundness holds, the Board must review the evidence as if the Veteran's thoracic scoliosis did not preexist service.

With respect to a current disability, the medical evidence reflects current diagnoses of degenerative arthritis of the thoracic and lumbar spine.

In terms of an in-service injury or disease, the service medical treatment records reflect an X-ray finding of thoracic scoliosis, along with numerous complaints of back pain, specifically located in the upper and middle back.  They reflect diagnoses of thoracic myofascial spasm and show that the Veteran was placed on physical profile for her symptoms.  Although the service treatment records also note pain in the shoulders and neck, service connection for a cervical spine disorder is already in effect.  Thus, there is evidence of thoracic spine pain, thoracic scoliosis, and thoracic myofascial spasm during military service.

There are conflicting medical opinions as to whether the Veteran's current degenerative arthritis of the thoracic and lumbar spine is related to her active duty service.  In a September 2009 opinion, the VA examiner found that the Veteran's lumbar and thoracic degenerative disease was less likely than not related to her active duty service, finding that the in-service diagnosis of thoracic scoliosis had "no bearing" on her current condition.  In an October 2013 opinion, Dr. A.G. found that the Veteran's arthritis of the thoracic and lumbar spine are not related to her active duty service, explaining that there was no evidence of low back symptoms during service and that the upper thoracic symptoms for which she was treated during service did not relate to thoracic scoliosis, but were caused by the cervical condition.

In contrast, Dr. M.C. opined that the Veteran's arthritis of the thoracic and lumbar spine is related to the thoracic scoliosis first documented during military service.  She noted that the Veteran had a "functional" scoliosis during service, which was caused by carrying heavy equipment or back packs, intense physical training, and repetitive motions, and that the long term effects of scoliosis include arthritis of the thoracic and lumbar spine.

All of the medical opinions provided are based upon a review of the pertinent evidence of record, including the service treatment records.  Additionally, each of the opinions provide some supporting rationale for their findings, although none of them provide a complete rationale.  Specifically, the September 2009 VA examiner did not explain why the Veteran's in-service thoracic scoliosis had "no bearing" upon her current condition.  Similarly, Dr. A.G. relied upon the fact that there was no evidence of low back pain during service to support the conclusion that the Veteran's current arthritis of the thoracic and lumbar spines are not related to service, but did not explain why her current arthritis of the thoracic spine is not related to the in-service evidence of thoracic symptoms and scoliosis.  Further, Dr. M.C. did not cite to any supporting literature or evidence for her conclusion that the Veteran's scoliosis first documented during service was "functional" as opposed to "congenital."  Although none of the opinions of record are perfect, they are all based upon review of the same information and generally provide sufficient supporting rationale to be probative in this instance.  As there is probative evidence both in support of and against a nexus between the Veteran's current arthritis of the thoracic and lumbar spine and her active duty service, when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for arthritis of the thoracic and lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


